George L.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 15, 2014

                                  No. 04-12-00755-CV

  Roger L. GRAHAM, John B. Graham, John Regmund, Glenn Regmund, Wilma Regmund,
 Raellen Regmund Mattingly, Rayanne Regmund Chesser, Albert O. Menn, and Irene C. Menn,
                                      Appellants

                                            v.

 George L. PROCHASKA, Jr., Patricia Prochaska Holland, Jeanette Prochaska Mazza, Dawn
      Prochaska Snyder, Frederick James Prochaska, II and Rebecca Prochaska Willis,
                                       Appellees

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 12-02-00023-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
      The Appellant’s Unopposed Motion to Extend Time to File Motion for Rehearing or
Reconsideration En Banc is GRANTED. The motion is due on February 14, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court